FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          April 23, 2019
                          _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 18-3231
                                                  (D.C. No. 6:08-CR-10223-JWB-1)
 JOSE SANDOVAL-VALADEZ,                                       (D. Kan.)

       Defendant - Appellant.
                      _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

Before BRISCOE, McHUGH, and CARSON, Circuit Judges.
                  _________________________________

      Jose Sandoval-Valadez pleaded guilty to two counts of aggravated identity

theft, in violation of 18 U.S.C. § 1028A. He was sentenced to 48 months’

imprisonment, to run consecutively to an Arizona state court sentence of 12 years and

11 months that he is currently serving. Although the plea agreement contained an

appeal waiver, Mr. Sandoval-Valadez appealed. The government moves to enforce

the appeal waiver under United States v. Hahn, 359 F.3d 1315, 1328 (10th Cir. 2004)

(en banc) (per curiam).




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Under Hahn, we consider “(1) whether the disputed appeal falls within the

scope of the waiver of appellate rights; (2) whether the defendant knowingly and

voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

result in a miscarriage of justice.” Id. at 1325. Mr. Sandoval-Valadez’s counsel filed

a response to the government’s motion, stating a belief that there are no non-frivolous

grounds to oppose the motion to enforce the appeal waiver and requesting permission

to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967) (authorizing

counsel to request permission to withdraw where counsel determines that appeal

would be wholly frivolous). Mr. Sandoval-Valadez then filed a pro se response

stating that the government’s motion to enforce the appeal waiver should be granted.

      We have independently reviewed the parties’ filings and the record, and we

conclude that the requirements for enforcing the appeal waiver under Hahn have been

satisfied. Accordingly, we grant the motion to enforce the appeal waiver, grant

counsel’s motion to withdraw, and dismiss the appeal.


                                           Entered for the Court
                                           Per Curiam




                                          2